DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3, 5-19, and 21-23 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. John Cao on February 9, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A query processing method, comprising: 
importing data source feature information in an external data source feature library of a query engine into an internal data source feature library of the query engine, wherein the internal data source feature library is stored in a cache space of the query engine, the external data source feature library is stored in a storage space of the query engine, and at least two types of data source feature information are stored in the internal data source feature library;
obtaining identification information of a data source referenced by a structured query language (SQL) query received from a user; 
retrieving, from the internal data source feature library based on the identification information of the data source, data source feature information corresponding to the data source referenced by the SQL query;
decomposing the received SQL query into logical plans based on the retrieved data source feature information to obtain a logical plan set
generating physical plans for the logical plan set based on the retrieved data source feature information to obtain a physical plan set; 
determining query costs of the physical plan set based on the retrieved data source feature information to obtain a physical plan with a highest priority; and 
executing the physical plan with the highest priority to return a query result of the SQL query to the user.  
Claim 2. (Canceled)  


Claim 3. (Currently Amended) The method according to claim [[2]] 1, further comprising: 
configuring at least two types of external data source feature information into the external data source feature library of the query engine based on a general registration template.  
Claim 4. (Canceled) 
Claim 5. (Currently Amended) The method according to claim [[4]] 1, wherein the obtaining identification information of [[a]] the data source referenced by the SQL query comprises: 
optimizing the SQL query to obtain an optimized logical plan, wherein the optimized logical plan comprises the identification information of the data source referenced by the SQL query.  
Claim 6. (Currently Amended) The method according to claim [[4]] 1, wherein when there are N data sources referenced by the SQL query, the N data sources each corresponds to one piece of data source feature information, wherein N is a positive integer, and the decomposing of the SQL query into the logical plans based on the retrieved data source feature information to obtain [[a]] the logical plan set comprises: 
decomposing the SQL query into the logical plans based on N pieces of data source feature information to obtain the logical plan set, wherein the logical plan set comprises X logical plans, and X is a positive integer.  



Claim 7. (Currently Amended) The method according to claim 1, wherein the retrieved data source feature information comprises at least one of the following: 
identification information of the data source, 
a data source granularity, 
calculation that the data source allows to push down, 
calculation that the data source does not allow to push down, 
an SQL syntax used to push down calculation to the data source, 
cross-data center information of the data source, 
information of whether to provide cache support information for the data source, and 
information of whether to monitor load information of the data source.  
Claim 8. (Original) The method according to claim 7, wherein the data source granularity comprises at least one of a file, a database, a table in the database, a row in the table, and a column in the table.  
Claim 9. (Currently Amended) A non-transitory computer readable medium storing computer-executable instructions to configure a query engine to: 

import data source feature information in an external data source feature library into an internal data source feature library of a query engine, wherein the internal data source feature library is stored in a cache space of the query engine, the external data source feature library is stored in a storage space of the query engine, and at least two types of data source feature information are stored in the internal data source feature library;
obtain identification information of a data source referenced by a structured query language (SQL) query received from a user; 
retrieve, from the internal data source feature library based on the identification information of the data source, data source feature information corresponding to the data source referenced by the SQL query;
decompose the received SQL query into logical plans based on the retrieved data source feature information to obtain a logical plan set; 
generate physical plans for the logical plan set based on the retrieved data source feature information, to obtain a physical plan set; 
determine query costs of the physical plan set based on the retrieved data source feature information to obtain a physical plan with a highest priority; and 
execute the physical plan with the highest priority to return a query result of the SQL query to the user. 

Claim 10. (Currently Amended) The computer readable medium according to claim 9, wherein the query engine is further configured to:

configure the in the external data source feature library of the query engine by using a tool program of the query engine, wherein at least two types of the configured data source feature information correspond to a same tool program.  
Claim 11. (Currently Amended) The computer readable medium according to claim 9, wherein the query engine is further configured to: 

importing the data source feature information in the external data source feature library of the query engine into the internal data source feature library of the query engine by using an importing program of the query engine, wherein at least two types of the imported data source feature information correspond to a same importing program.  
Claim 12. (Currently Amended) The computer readable medium according to claim 9, wherein at least two types of 
Claim 13. (Currently Amended) The computer readable medium according to claim 9, wherein the data source feature information comprises at least one of the following: 
identification information of the data source, 
a data source granularity, 
calculation that the data source allows to push down, 
calculation that the data source does not allow to push down, 
an SQL syntax used to push down calculation to the data source, 
cross-data center information of the data source, 
information of whether to provide cache support information for the data source, and 
information of whether to monitor load information of the data source.  
Claim 14. (Currently Amended) The computer readable medium according to claim 13, wherein the data source granularity comprises at least one of a file, a database, a table in the database, a row in the table, and a column in the table.  
Claim 15. (Currently Amended) A query engine, comprising: 
a hardware processor; and 
a memory, coupled to the processor and storing one or more programs that, when executed by the hardware processor, cause a data forwarding apparatus to: 
import data source feature information in an external data source feature library into an internal data source feature library of a query engine, wherein [[an]] the internal data source feature library is stored in a cache space of the query engine, the external data source feature library is stored in a storage space of the query engine, and at least two types of data source feature information are stored in the internal data source feature library;
obtain identification information of a data source referenced by a structured query language (SQL) query received from a user; 
retrieve, from the internal data source feature library based on the identification information of the data source, data source feature information corresponding to the data source referenced by the SQL query;
decompose the received SQL query into logical plans based on the retrieved data source feature information[[,]] to obtain a logical plan set; 
generate physical plans for the logical plan set based on the retrieved data source feature information, to obtain a physical plan set; 
determine query costs of the physical plan set based on the retrieved data source feature information to obtain a physical plan with a highest priority; and 
execute the physical plan with the highest priority to return a query result of the SQL query to the user.  
Claim 16. (Currently Amended)  The query engine according to claim 15, wherein the retrieved data source feature information comprises at least one of the following: 
identification information of the data source, 
a data source granularity, 
calculation that the data source allows to push down, 
calculation that the data source does not allow to push down, 
an SQL syntax used to push down calculation to the data source, 
cross-data center information of the data source, 
information of whether to provide cache support information for the data source, and 
information of whether to monitor load information of the data source.
Claim 17. (Currently Amended) The query engine according to claim 15, wherein the programs further cause the hardware processor 
Claim 18. (Currently Amended) The query engine according to claim 15, wherein the programs further cause the processor to: 

send an information obtaining request to the internal data source feature library, wherein the information obtaining request carries the identification information of the data source referenced by the SQL query; and 
receive data source feature information that corresponds to the data source referenced by the SQL query and that is sent by the internal data source feature library for the information obtaining request.  

Claim 19. (Currently Amended) The query engine according to claim 18, wherein the programs further cause the hardware processor to be configured to parse and optimize the SQL query to obtain an optimized logical plan, wherein the optimized logical plan comprises the identification information of the data source referenced by the SQL query.  
Claim 20. (Canceled) 
Claim 21. (Currently Amended) The method according to claim 1, further comprising configuring the the configured 
Claim 22. (Currently Amended) method according to claim 1, further comprising importing the data source feature information in the external data source feature library of the query engine into the internal data source feature library of the query engine by using an importing program of the query engine, wherein at least two types of the imported data source feature information correspond to a same importing program. 
Claim 23. (Currently Amended) The query engine according to 15, wherein  the retrieved data source feature information comprises at least one of the following: 
identification information of the data source, 
a data source granularity, 
calculation that the data source allows to push down, 
calculation that the data source does not allow to push down, 
an SQL syntax used to push down calculation to the data source, 
cross-data center information of the data source, 
information of whether to provide cache support information for the data source, and 
information of whether to monitor load information of the data source.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Salch et al. (Pub. No. US 2013/0086039) teaches receiving a query for data stored across data systems in which the query is associated with a user. The subject technology determines if the operation corresponds to a cache object in a cache registry if the user has permission. Each cache object is owned by a cache manager user. A view associated with the user is created that provides temporary access privileges to the cache object corresponding to the operation in which the cache object includes results of the operation executed in the query and the cache object is owned by the cache manager user. The results of the operation are then provided in the created view to the user.

ii)	Blalock et al. (Pat. No. US 10,430,478) teaches automatic finding of online profiles of an entity location includes obtaining one or more search results. A search result includes a Uniform Resource Locator (URL) and corresponding search result location data. Evaluating the search result includes normalizing the search result location data included with the search result and comparing the normalized search result location data against the reference location data. Based at least in part on the evaluation, determining whether the search result matches to a profile of the entity location on the source.
iii)	Liu et al. (Pat. No. US 7,809,882) teaches a backend data cache system may include a special database schema for caching data in a database server, a middleware program for providing application program interfaces to application programs making cache requests, and a cache maintenance program for maintaining cached data sets stored within the database server. Each cache request can be stored as a type of temporary table that is assigned a unique identifier, which can be used during different sessions and/or by different application programs to access cached data sets.
iv)	Bestgen et al. (Pub. No. US 2009/0094192) teaches the SQL queries are parsed, a logical plan created, and at least one, often multiple physical plans created for executing the logical plan to execute the SQL query. The best plan to execute is usually the plan having the lowest/cheapest expected cost, typically selected by the query optimizer.

v)	Kramer et al. (Pat. No. US 9,348,880) teaches when a change is made to data in one or more data sources of the plurality of heterogeneous data sources and/or repository system, federated search computer may automatically import the change based on a push or pull technology.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 3, 5-19, and 21-23:
In interpreting the claims filed on 11 January 2022, in view of the interview dated 9 February 2022, the available prior art and the prosecution history of the instant application, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 9, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 9, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 February 9, 2022